Citation Nr: 0316689	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a residuals of a 
right ear abscess/infection.

2.  Entitlement to service connection for a right eye 
disorder.

3.  Entitlement to service connection for Bell's palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from December 1963 to December 
1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 1999, the RO denied service connection for the 
disabilities at issue.  And a Decision Review Officer (DRO) 
subsequently issued a decision in February 2003 concluding 
the veteran perfected a timely appeal to the Board following 
the RO's October 1999 decision denying his claims.


REMAND

In the his substantive appeal to the Board (VA Form 9) 
received in October 2000, the veteran requested a hearing 
before a Member of the Board, now called a Veterans Law Judge 
(VLJ).  Subsequently, in October 2002, the veteran submitted 
another VA Form 9 on which he checked a box requesting a 
Board hearing at the RO, while at the same time attempting to 
modify that request by specifying that the Board hearing be 
chaired by a DRO from the RO.  On a form regarding his appeal 
hearing options, which accompanies the October 2002 VA Form 
9, he specified that he wants a local hearing at the RO 
before a DRO.

A Board hearing at an RO, also known as a "Travel Board" 
hearing, can only be chaired by a VLJ.  By contrast, a local 
hearing can only be chaired by an RO hearing officer or DRO.  
As it stands, the Board cannot clearly discern the veteran's 
wishes regarding the type of hearing desired.



Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Contact the veteran and again advise 
him of all potential appeal hearing 
options.  Ask him to indicate which 
specific appeal option he wants, and 
schedule him for the hearing option he 
selects.  Notify him of the date, time 
and location of his hearing.  If, for 
whatever reason, he decides that he no 
longer wants a hearing (of any type), 
then document this in his claims file.

2.  If an RO hearing is conducted, ensure 
that a copy of the transcript of the 
proceeding is put into the record and 
then readjudicate the claims in light of 
this additional evidence.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case (SSOC) and given time to respond.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.






	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


